Title: To Thomas Jefferson from Albert Gallatin, 19 May 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 19th May 1806
                        
                        I have been detained till this day by business, connected with the Acts of last session, which could not be
                            delayed till after my return. This compels us to postpone our intended visit to Monticello, as I have hardly time, before
                            the 13th June when I must necessarily be here, to go home and transact some indispensible business not having been there
                            these three years. Mrs. Gallatin and myself equally regret the disappointment, and she requests to be affectionately
                            remembered to Mrs. Randolph.
                        Not a single occurrence has taken place, connected with the Treasury Department, which is worth
                            communicating.
                        Supposing the purchase of Florida not to be attainable, could not our Ministers be provisionally instructed
                            to agree to some kind of convention on the basis of statu quo without affecting the claims of the parties, of the
                            reciprocal freedom of navigation of the Mobile & of the Mississippi to Baton rouge, and of a ratification of the
                            convention?
                        With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    